Citation Nr: 0507578	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and parents


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1977 to July 1977 and had additional training with the Army 
National Guard until December 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a December 1997 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board denied the appeal in a May 2003 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an September 2003 order, the 
Court vacated the Board's decision and remanded the case for 
further action.  In accordance therewith, the Board remanded 
the case to the RO in March 2004.


FINDINGS OF FACT

The veteran currently has a low back disability, including 
degenerative joint disease and degenerative disc disease, 
which was not present in service, nor caused by any events in 
service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

In January 2002, the RO sent the veteran a letter informing 
him of the change in the law resulting from the VCAA.  
Although this letter was sent to the veteran after the April 
1997 rating decision on appeal, the RO decision was already 
decided and appealed by the time the VCAA was enacted.  As a 
result, the RO did not err in failing to provide such notice, 
and the veteran has had proper notice since then.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The January 
2002 letter contained information regarding the evidence 
necessary to substantiate his claim, and of his and VA's 
respective obligations to obtain specified different types of 
evidence.  The December 1997 rating decision, May 1998 
statement of the case, numerous subsequent supplemental 
statements of the case, and additional correspondence 
informed the veteran more specifically of the reasons for the 
continued denial of his claim.  Although he was not 
explicitly told to submit all pertinent evidence in his 
possession, the explanations provided served to convey that 
information.  Thus, the Board finds that the notice 
provisions of the law have been satisfied, and that any 
failure to have fully complied with these requirements prior 
to the rating actions on appeal has not resulted in any 
prejudice to the veteran, and, therefore, any such error was 
harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All relevant evidence identified by 
the veteran has been obtained, he has been afforded VA 
examinations, and he has appeared at hearings in connection 
with this appeal, including a May 2001 Board hearing before 
the undersigned.  VA examinations have been provided.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was in the National Guard, and served for a 
period of active duty for training from April to June, 1977.  
Service medical records show that in April 1977, the veteran 
reported a history of old rib fractures, with pain existing 
prior to service, now worse, was noted.  He was tender in the 
right costochondral junction.  Chest X-ray were negative, and 
the impression was costochondritis.  When seen for follow-up 
several days later, it was noted that he complained of pain 
in the rib cage.  He had been hit by a baseball three years 
earlier.  On examination, there was tenderness over the 
bottom three ribs and muscles, and hyperventilation was 
evident with pain.  The impression was costal chondritis.  In 
May 1977, it was noted that he had definite pain objectively 
at the costochondral junction, but that X-rays of the ribs 
had shown no fracture or soft tissue swelling.  The June 1977 
report of medical history completed by the veteran are silent 
for any complaint, treatment, or diagnosis, of a lower back 
disorder.  

Post-service medical evidence shows that the veteran was 
hospitalized in Lima Memorial Hospital in March 1979 for 
evaluation of headaches; there was no mention of back pain or 
any in-service injuries.  In May 1980, the veteran underwent 
an excision of a pilonidal sinus.  The veteran's treating 
physician, Dr. R. J. Stern, noted that the veteran had a 
three-year history of a pilonidal sinus which was recurrent 
and had an upward tract.  Physical examination was normal 
except for the pilonidal sinus.  In July 1980, Dr. Stern 
reported that it took until July 1980 for the area of the 
veteran's excised pilonidal sinus to heal completely.  There 
was no evidence of recurrence.  In a subsequent statement 
dated in March 1994, Dr. Stern noted that he had seen the 
veteran in 1980 for an excisional treatment of a pilonidal 
sinus.  He was discharged from Dr. Stern's care in July 1980 
and he had no other information on the veteran.

The report of a January 1982 Army National Guard periodic 
examination report does not show any complaint, treatment, or 
diagnosis of a lower back condition.

In December 1993, the veteran sought treatment for back pain 
after experiencing severe pain after using a wheel barrow.  
He reported low back pain that had gradually been getting 
worse for 10 years.  A subsequent December 1993 medical 
record from Dr. Ronald Michael indicates that the veteran 
believed that his low back pains began with surgery for a 
pilonidal cyst in 1980.  His low back pain had worsened since 
1983 as he began a job whereby he lifted heavy loads at work.  
It was felt that the veteran had lumbar radiculopathy.  The 
veteran subsequently underwent a laminectomy for a herniated 
disc in March 1994.  Hospital reports note that the veteran 
reported a history of back pain beginning in 1980 with a 
worsening of his pain in 1983 which he related to heavy 
lifting at work.

According to an initial evaluation by the physical therapy 
unit of Lima Memorial Hospital, in January 1994, the veteran 
said that his back problems began in 1979 while he was in 
boot camp doing sit-ups.  He said he had really noticed it 
since 1980, when a cyst had been removed from his tailbone.  

According to a physical therapy record dated in March 1995, 
the veteran had injured his back in the Army in 1982.   

A February 1995 private medical statement from Dr. S. Hubbell 
notes that the veteran complained of problems with his back 
and left leg.  He reported that he had first had problems 
with his back when he was 19 or 20 years old.  He would 
injure his back every 6 to 12 months and would be laid up for 
a week.  His symptoms gradually worsened and a December 1993 
MRI showed a posterior lateral disc herniation on the left at 
L5-S1.  Lumbar spine x-rays at that time showed minor 
degenerative changes.  Thereafter, he had a laminectomy for a 
herniated disc in March 1994.  He reported that his condition 
was worse since his surgery.  The impression was chronic back 
pain, status post laminectomy for herniated disc.

In conjunction with his claim for service connection, the 
veteran was afforded a VA compensation and pension 
examination in August 1997.  He complained of low back pain 
which was completely disabling for him.  The examiner noted 
that the veteran gave a very sketchy and vague history even 
to direct questioning.  The veteran reported that he injured 
his lower back in 1977 while in boot camp when he was doing a 
significant amount of sit-ups.  After further questioning, 
the examiner determined that this injury was actually a 
pilonidal cyst that was surgically excised by a private 
physician in Lima, Ohio, after the veteran completed his boot 
camp.  The veteran also reported that he was beaten up by a 
sergeant who kicked him in the back, ribs, and mouth.  The 
veteran reported that his private physician diagnosed a L5-S1 
disc problem and that he underwent an excision in 1977.  
Pertinent diagnosis was chronic low back pain with a history 
of lumbar disc surgery.  X-rays taken in conjunction with the 
examination revealed a straightening of the normal curve, 
narrowed disc space at L5-S1, and arthritis about the 
sacroiliac joints.  

Private treatment records dated from 1999 to 2004 show that 
the veteran has continued to receive further treatment for 
his lower back disability.  In May 1999, the veteran 
underwent re-exploratory surgery for a recurrent herniated 
lumbar disc, left L5-S1.  A microscopic hemilaminectomy, 
foraminotomy, and excision of recurrent disc were performed.  
In addition, he has been found to have degenerative joint 
disease.  A private medical record dated in September 2002, 
reporting an evaluation of the veteran's low back, contained 
a history that it had first occurred in an "Army related 
incident."  

In May 2002, the veteran was afforded a VA orthopedic 
examination. The examiner reviewed the veteran's claims 
folder in conjunction with the examination. In addition to 
his alleged beatings by his instructors, the veteran reported 
that while serving at Fort Knox in 1978, he was working on a 
machine gun on top of a tank when he was knocked backwards 
and a hatch weighing about 90 pounds fell on his lower back. 
The examiner indicated that he reviewed the veteran's records 
thoroughly and was unable to find any evidence of medical 
records stating that the veteran sought care for or was 
treated in any for his low back condition while on active 
duty or while in the National Guard. While the examiner noted 
that the veteran had undergone removal of a pilonidal cyst in 
1980, this was a superficial area and had nothing to do with 
a lumbar spine condition. An impression of lumbar 
degenerative disc disease at multiple levels status post 
multiple surgeries with residual radicular symptoms into the 
left lower extremity. The examiner could find "no objective 
evidence in the medical records to link this person's lumbar 
spine condition to his military service."

Thus, in sum, medical evidence of record clearly establishes 
the presence of a current low back disability, including 
degenerative disc disease and degenerative joint disease.  
However, the medical evidence shows that the veteran was 
treated in service for complaints regarding the ribs.  In 
1980, he underwent surgical excision of a pilonidal cyst.  
Treatment for a low back condition was first shown in late 
1993; when initially seen, he related the onset of his back 
pain to after his pilonidal cyst surgery in 1980, which had 
worsened since 1983 as he began a job whereby he lifted heavy 
loads at work.  The first occasion on which the veteran 
related the onset to service was in January 1994, when he 
said that his back problems began in 1979 while he was in 
boot camp doing sit-ups.  Although subsequent medical records 
show that the veteran began attributing the onset of his back 
condition to service, a VA examination in May 2002, which 
included a review of the service medical records, resulted in 
the conclusion that the veteran's low back disability was not 
due to service.   

Other evidence of record includes a letter from the veteran 
to his mother, with an envelope postmarked in April 1977, 
which was received in September 2002.  In this letter, the 
veteran said that "this place is about to kill me," and 
reported being homesick.  He indicated that on the 23 of 
April they about killed him, that they were training them to 
kill, and that he hated it.  

Following this period of active duty for training, the 
veteran held a variety of manual labor jobs. He worked with 
welding, roofing, and basement waterproofing. His principal 
job duties were as a welder using lathes, mills, and drill 
presses. He also had experience with shipping and receiving.

In a statement dated in September 1993, the veteran said he 
had undergone surgery on the lower part of his back, which 
his doctor said was a pilonidal sinus, in May 1980.  He said 
this was all due to when he was in training doing sit-ups on 
blacktop.  He said that he had sustained a rib injury in May 
1977, and had been treated for it in service, but that now he 
was having a lot of pain in his lower back and legs.  

In a statement dated in November 1997, the veteran reported 
that he went to boot camp at Fort Knox, Kentucky, in April 
1977.  He reported that his training was pure hell.  He said 
his drill instructors would kick and hit the recruits.  He 
said he was kicked off the bus onto the sidewalk with a 
duffel bag on his back that weighted 65 pounds.  He was then 
ordered to do 25 push ups with his duffel bag on.  As his 
bunk was near the light switch of the barracks, every morning 
when the drill sergeant came in, he would turn the light on, 
and turn the veteran's bunk over.  According to the veteran, 
he was once asked by a drill instructor if he would take the 
lives of his parents during a time of war.  After replying 
that he would not, the veteran was hit to the ground and 
kicked in the ribs, face, and back.  He reported blood coming 
from his mouth; however, he was not allowed to go to the 
hospital.  He reported that his ribs and back were injured.  
Despite these injuries, he was ordered to do sit-ups on the 
black top making his back problem worse.  Following his 
return home from boot camp, he had back surgery.  Then in 
1982, he hit his back again on a tank hatch at the Tank Fire 
Range.  Despite informing his First Sergeant, nothing was 
done about it.  He had another back surgery in 1995 and had 
nerve damage along with left leg.  He ambulated with a cane 
and could not get around very well.  In addition to his 
statement, the veteran submitted a picture dated in April 
1977 of 3rd Platoon, A Company, 3rd Battalion, 1st Training 
Brigade, at Fort Knox, Kentucky.

Copies of several letters from the U.S. Army Criminal 
Investigation Command (USACIDC)dated in 1998 and 1999 
informed the veteran that there were no records of criminal 
investigations regarding the drill instructors and incidents 
described by the veteran.  

In a May 1999 statement, the veteran's parents asserted that 
he was in very good health when he left home to complete his 
basic training.  They reiterated the veteran's prior 
contentions that he was physically abused by his drill 
instructors.  They reported that they were visiting the 
veteran while he was in basic training when an officer 
entered the day room.  The veteran did not stand up and 
salute the officer.  After his parents had left, the veteran 
was ordered to report to the captain's office where he was 
hit in the face and kicked down on the floor by a drill 
instructor.  Two weeks after the visit, the veteran called 
his parents to tell them that he was bleeding and coughing up 
blood and that his ribs were hurting and that his drill 
instructor would not let him go to the hospital.  After 
several calls from his parents to various public and military 
officials, the veteran was allowed to go the hospital.  He 
was treated and returned to duty.  Following boot camp, the 
veteran's parents report that he had a lot of pain in his 
back and ribs.  They said that the veteran was seen by a 
private physician, Dr. R. Stern, who was no longer 
practicing, and the veteran had been unable to obtain his 
records.

The veteran and his parents testified at a hearing before a 
RO hearing officer in October 1999.  The veteran reported 
that he had no problem with his back or ribs prior to his 
basic military training.  The veteran's parents proffered 
similar testimony.  His father noted that he was in good 
physical condition until he went into the service.  His 
mother stated that he was in "A-1 shape" before entering his 
basic training.  Prior to service, he was involved with 
martial arts and was in good health.  The veteran reported 
that he was doing sit-ups on the black top and thereafter 
developed a pilonidal cyst.  He described this as a knot on 
his tailbone about the size of a baseball.  In addition, he 
was beat up by two sergeants and not allowed to go to the 
hospital.  He reported that he fractured 8 ribs and developed 
internal bleeding.  However, he was denied medical treatment.  
The veteran indicated that he was unable to obtain medical 
records from Dr. Stern after six attempts to obtain them.  He 
was told that the records were lost.  However, he asserted 
that Dr.  Stern and the physician that had performed his 
subsequent laminectomy both linked his present back condition 
to his military service.

The veteran testified at a hearing before the undersigned 
Member of the Board sitting at the RO in May 2001.  He 
reiterated his prior assertions that he was healthy before 
undergoing basic training.  He again reported that his drill 
sergeants beat him causing him to injure his back.  He 
reported that he also lost a tooth during the beatings.  His 
mother testified that the veteran had x-rays taken during 
service that revealed 7 or 8 cracked ribs and damage to his 
back.  Despite the foregoing, he continued on normal duty 
carrying a full pack.  The veteran acknowledged that there 
was no record of in-service treatment of his back.  He 
reported that he knew for a fact that two of his drill 
sergeants committed murder and killed at least five men.  He 
reported that he was not allowed to go to the hospital for 
follow up treatment for his ribs.

The file contains numerous subsequent statements from the 
veteran and his parents, essentially reiterating and 
elaborating upon his reported inservice injuries, and the 
current manifestations.  

Also of record are numerous articles submitted regarding 
incidents of mistreatment of soldiers in boot camp, 
hypertension as a response to torture, and etiology of back 
conditions.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  

Service connection requires a current disability that is 
related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The requisite 
link between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).  

The veteran reported that he was assaulted by his drill 
instructors, but the contemporaneous service records do not 
support his contentions.  As detailed above, there is no 
contemporaneous evidence of the presence of a back disability 
in service, or until several years thereafter.  When first 
seen after service, the veteran related the onset to 1980, 
after pilonidal cyst surgery.  The evidence of record first 
shows that the veteran attributed the onset of such a 
disorder to service in January 1994, when he stated it began 
while doing sit-ups on blacktop.  Significantly, he did not 
mention any trauma by drill instructors on this occasion.  

While the veteran and his parents have testified that he 
sought medical treatment for his low back condition during 
service, the service medical records do not reference any 
such treatment.  Dr. Stern's records, who they claimed would 
support their assertions, on the contrary, only report 
surgery for pilonidal cyst in 1980.  While he reported a 
three-year history at that time, there is no competent 
evidence connecting the pilonidal cyst to the degenerative 
disc disease and degenerative joint disease of the low back, 
and the VA examiner in 2002 found that there was no 
connection.  The veteran himself is not competent to offer 
diagnoses or medical opinions regarding the cause of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, as 
recently as September 1993, the veteran reported only the rib 
complaints in service, as well as the cyst on his tailbone; 
he did not mention that a back injury had been sustained in 
service, but that he was "now" experiencing back pain.  

Similarly, the veteran's service personnel and service 
medical records make no reference to his being assaulted 
during basic training.  Post service evidence received from 
the USACIDC do not contain any evidence supporting the 
veteran's assertions that he was assaulted by his drill 
instructors.  The veteran contends that because he is 
claiming that the back disability resulted from an assault, 
the special provisions for corroboration set forth in 38 
C.F.R. § 3.304(f)(3) should be applied.  First of all, the 
Board notes that this regulation is, by its terms, limited to 
PTSD claims.  Moreover, the type of evidence suggested, 
including records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy, have been 
considered, to the extent available.  

In this regard, the veteran's letter he wrote in service was 
considered, but it must be noted that this was a general 
statement of the veteran's unhappiness at that time, and did 
not refer to any specific incident, in particular, any 
incident involving the back.  Moreover, it must be considered 
in the context of having been written by a 17-year old boy 
who had been on active duty for training for one week.  After 
that, he completed his term of active duty training, and 
remained in the National Guard until at least 1982, with no 
relevant complaints noted.  His statements in connection with 
the appeal, as well as his parents' statements, were all made 
many years after the events in question.  

The articles provided by the veteran are all general 
articles, and do not show that the veteran himself was a 
victim of any such violence during his National Guard 
service, or that, even if he was, he sustained a back 
disability as a result.  While several of the veteran's 
treating physicians have iterated his reported history of an 
in-service injury to his lower back, these statements were 
made based on the history provided by the veteran, and those 
physicians who did not begin treating the veteran until many 
years after service.  The Court has held that: Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. [and] a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
mere recording of the veteran's reported medical history does 
not constitute competent medical evidence.  

The Board finds that the contemporaneous evidence which does 
not show any findings or treatment for a low back injury or 
disorder in service is more probative than statements made 
many years later about treatment for a low back condition,

Based on the foregoing, the Board finds that a chronic low 
back disability was not present in service.  Arthritis and 
degenerative disc disease diagnosed several years later was 
not due to any in-service injuries.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


